05/07/2021



                                                                                           Case Number: DA 21-0177




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0177

IN RE THE MARRIAGE OF:

FAYE ANN PURMORT,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

STEVE WAYNE PURMORT,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Randy K. Schwickert, 6336 Hwy. 93 S., Whitefish,
MT 59937, whitefishlaw@gmail.com whose name appears next on the list of attorneys
desiring appointment as mediators for Domestic Relations appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 7, 2021.



                                                   oe.,-__6.,f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Steven Wayne Purmort, P.O. Box 2471, Eureka,
              MT 59917 swpurmort@gmail.com\
       Penni L. Chisholm, Penni L. Chishom, P.O. Box 2034, Columbia Falls,
              MT 59912, penni@chisholmlawfirm.com
       Randy K. Schwickert, see address above